Fourth Court of Appeals
                                    San Antonio, Texas
                                          April 17, 2015

                                       No. 04-15-00222-CV

                  IN THE ESTATE OF CARLOS AGUILAR, DECEASED,

                   From the County Court at Law No 2, Webb County, Texas
                            Trial Court No. 2012-PB4-000048-L2
                           Honorable Jesus Garza, Judge Presiding


                                          ORDER
         On March 13, 2015, appellants Vanessa Arce and Eudelia Aguilar filed a notice of appeal
from a probate court order dated February 13, 2015. In response, appellee Clarissa Aguilar filed
a motion to dismiss the appeal for want of jurisdiction, arguing the order from which appellants
are attempting to appeal is not a final, appealable order. Rather, it is merely a discovery order
that is not appealable.

        Generally, appeals may be taken only from final judgments. De Ayala v. Mackie, 193
S.W.3d 575, 578 (Tex. 2006) (citing Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex.
2001)). A judgment or order is final for purposes of appeal if it actually disposes of all pending
parties and claims before the court. Lehmann, 39 S.W.3d at 195. In the probate context,
however, there may be multiple judgments on discrete issues that are final for purposes on
appeal. De Ayala, 193 S.W.3d at 578. However, not every interlocutory order in a probate case
is appealable. Id. In De Ayala the supreme court held that if there is no express statute declaring
the phase of the probate proceeding to be final and appealable, a probate court order is final and
appealable only if it disposes of all parties or issues in a particular phase of the proceedings. Id.
at 579.

        In this appeal, the order appellants seek to appeal concerns discovery issues. We have
found no statute declaring such an order appealable under the Probate Code, and it does not
appear that the order disposes of all parties or issues in a particular phase of the proceedings. See
id. Moreover, we cannot find any other statutory authority that permits a party to appeal from an
interlocutory discovery order. See TEX. CIV. PRAC. & REM. CODE ANN. § 51.014 (West Supp.
2014).

        We therefore ORDER appellants to file in this court, on or before May 18, 2015, a
written response showing cause why this appeal should not be dismissed for want of jurisdiction.
If appellants fail to satisfactorily respond within the time provided, the appeal will be dismissed.
See TEX. R. APP. P. 42.3(a), (c). All deadlines in this matter are suspended until further order of
the court.

      We order the clerk of this court to serve a copy of this order on the trial court, Ms.
Margie R. Ibarra, the Webb County Clerk, the court reporter, and all counsel.




                                                     _________________________________
                                                     Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of April, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court